DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 5, 19-22, 24-36, 38, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2021.
Applicant’s election without traverse of claims 1-2, 7-11, 13, 37, and 39-40 in the reply filed on 29 June 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 recites the limitation "a second actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant fails to claim a first actuator, thereby creating the indefiniteness/antecedent basis issue.
Claim 39 is indefinite as Applicant claims “a controller responsive to properties of the additive manufactured part…”, however, Applicant does not distinctly and specifically state any and all properties thereof, in the Specification, but merely gives examples thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20110186081 to Dunn et al. (Dunn).
Regarding claim 1, Dunn teaches an apparatus for removing support material from and/or smoothing surfaces of an additive-manufactured part (Fig. 1, generally; paragraph 2), comprising: a spraying chamber (Fig. 3, part 22); a support surface within the spraying chamber, the support surface configured to support an additive-manufactured part (Fig. 3, part 23); and one or more nozzles configured to spray a 
Regarding claim 7, Dunn teaches wherein the support surface has one or more openings configured to permit the SSM-fluid to pass through the one or more openings (Fig. 3, part 23).
Regarding claim 9, Dunn teaches wherein the nozzles include: a first nozzle configured to spray the SSM-fluid substantially in a first direction (Fig. 6, part 72) and a second nozzle configured to spray the SSM-fluid substantially in a second direction (Fig. 6, part 70b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110186081 to Dunn et al. (Dunn) in view of U.S. Patent Application Publication No. 20020170580 to Clifford et al. (Clifford).
Regarding claim 2, Dunn is relied upon as above in claim 1.  Dunn teaches a first inlet for receiving a flow of the SSM-fluid (paragraph 57) and an outlet through which SSM-fluid can exit the nozzle (paragraph 57).  Dunn does not teach a second inlet for receiving a flow of air and wherein the nozzle is configured to combine the SSM-fluid and the air prior to exiting the outlet of the nozzle.
Clifford teaches a bell atomizer spray head/nozzle (paragraph 2) with an inlet for air and fluid wherein the two are mixed prior to exiting the outlet of the nozzle thereby enhancing the cleaning efficiency thereof (paragraph 8).
Therefore it would have been obvious to one of ordinary skill at the time of filing of the current invention to have modified the nozzle of Dunn with the atomizer spray head/nozzle of Clifford with an inlet for air and fluid thereby mixing the two thereof prior to exiting the outlet of the nozzle all in order to enhance the cleaning efficiency thereof.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110186081 to Dunn et al. (Dunn) in view of U.S. Patent Application Publication No. 20080041423 to Hardikar et al. (Hardikar).
Regarding claim 8, Dunn is relied upon as above in claim 1.  Dunn does not teach wherein the support surface is rotatable in one or both of clockwise or 
Hardikar teaches a cleaning apparatus (paragraph 1) wherein a support surface is rotatable in clockwise or counterclockwise direction along with an actuator for rotating the support surface (paragraph 24) to thereby clean a surface of the component thereof (paragraph 1).
Therefore it would have been obvious to one having ordinary skill at the time of filing of the current invention to have modified the support surface of Dunn with the configuration of allowing the support surface to be rotated in clockwise or counterclockwise direction along with an actuator for rotating the support surface as in Hardikar all in order to achieve the predictable result of cleaning a surface of the component thereof.
Regarding claim 10, Dunn is relied upon as above in claim 1.  Dunn does not teach wherein at least one of the one or more nozzle is connected directly or indirectly to an actuator configured to translate the at least one nozzle in a substantially planar motion.
Hardikar teaches a cleaning apparatus (paragraph 1) wherein at least one or more of the nozzles is directly or indirectly connected to an actuator configured to translate the at least one nozzle is a substantially planar motion to thereby optimize a cleaning effect thereof (paragraph 30).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to have modified the one or more nozzles through the connection thereof .

Claims 11, 13, 37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110186081 to Dunn et al. (Dunn) in view of U.S. Patent No. 6,109,277 to Linton et al. (Linton).
Regarding claims 11 and 13, Dunn is relied upon as above in claim 9.  Dunn does not teach that the first direction is substantially perpendicular to the second direction and wherein the first direction is substantially horizontal and the second direction is substantially vertical.
Linton teaches a parts washer (col. 1, ll. 4-6) wherein the nozzles are perpendicular to each other and wherein the first direction is substantially horizontal and the second direction is substantially vertical (Fig. 2, at parts 60) wherein one of ordinary skill realizes this is to clean a component therein.
Therefore this is merely an obvious rearrangement of parts as evidenced by Linton that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of cleaning a component therein.  See MPEP 2144.04, VI, C.
Regarding claim 37, Dunn teaches an apparatus for finishing an additive-manufactured part (Fig. 1, generally; paragraph 2), comprising: a spraying chamber (Fig. 3, part 22); a support surface within the spraying chamber (Fig. 3, part 23); at least a nozzle to spray a liquid fluid that has solid material particles suspended therein onto an additive-manufactured part located on the support surface (Fig. 6, parts 72 and 70b; 
Linton teaches a parts washer (col. 1, ll. 4-6) wherein the nozzles are oriented to the above the support surface and oriented downward, to the side and below the object to be cleaned (Fig. 2, at parts 60) wherein one of ordinary skill realizes this is to clean a component therein.
Therefore this is merely an obvious rearrangement of parts as evidenced by Linton that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of cleaning a component therein.  See MPEP 2144.04, VI, C.
Regarding claim 39, Dunn in view of Linton is relied upon as above in claim 37.  Dunn as modified by Linton teaches a controller (paragraph 68-69).  The claim language regarding, “responsive to properties of the additive-manufactured part and operatively adapted to adjust operating parameters for the at least one upper nozzle and the at least one side nozzle” is regarded as intended use as this language is dependent upon the component being cleaned, does not add further structural limitations to the claim language, and because the apparatus is capable of performing said intended use, the limitations are considered to be met.
Regarding claim 40, Dunn in view of Linton is relied upon as above in claim 37.  Dunn as modified by Linton teaches a clean-in place system located in the spraying 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711


/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711